DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 04/28/2022.  Claims 1-18 are pending.  Claim 1 is independent.  Claim 18 has been newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an arterial connector having a distal arterial end co-axially implantable into an arterial passageway and a proximal arterial end, wherein an outer diameter of said distal arterial end is larger than an outer diameter of said proximal arterial end.”  The specification and the drawing describe that the outer diameter of said proximal arterial end (32, Fig. 1B) is larger than an outer diameter of said distal arterial end (30, see Figs. 1A-2 and the specification) instead of “an outer diameter of said distal arterial end is larger than an outer diameter of said proximal arterial end.”  For the purposed of examination (art rejection below), the examiner interprets the limitation “an outer diameter of said distal arterial end is larger than an outer diameter of said proximal arterial end” to be “an outer diameter of said proximal arterial end is larger than an outer diameter of said distal arterial end.”  Claims 2-18 are rejected because they depend on claim 1.

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty et al. (US Pub. No.: 6,110,198).
Regarding claims 1-8, 11-13, and 18, Fogarty discloses a device (combination of 66 and 64 shown in Fig. 3 with frame and barbs as shown in Figs. 1 and 3B; the device is fully capable to serve as an anastomotic connector; module 62 is considered as another device or an extension to the device) solely comprising: an arterial connector (module 64, Fig. 3, module 64 is fully capable to service as an arterial connector by placing the distal end inside an artery since it is flexible/bendable, Figs. 3, 5C, and 14B and Col. 4, lines 22-49 and Col. 9, lines 56-65) having a distal arterial end (the end of 64 near 74, Fig. 3) co-axially implantable into an arterial passageway (the distal arterial end is fully capable to be co-axially implanted into implantable into an arterial passageway because the modules are flexible/bendable, ; also see Fig. 14B) and a proximal arterial end (the end of 64 near 76, Fig. 3), wherein an outer diameter of said distal proximal end is larger than an outer diameter of said distal arterial end (Fig. 3; if applicant insists that claim 1 was correctly written and the claimed invention was directed to “an outer diameter of said distal arterial end is larger than an outer diameter of said proximal arterial end,” then the device would include 62, 64, and 66 with module 62 serving as the arterial connector and the combination of modules 66 and 64 serving as the venous connector); and a venous connector (module 66, Fig. 3; module 66 is fully capable to serve as a venue connector by placing the distal/large end in a vein) having a distal venous end (70, Fig. 3) co-axially implantable into a venous passageway (the end 70 is fully capable to co-axially implanted into a venous passageway because the device is flexible/bendable, Figs. 3, 5C, and 14B and Col. 4, lines 22-49 and Col. 9, lines 56-65) and a proximal venous end (the end of 66 near 76, Fig. 3), wherein an outer diameter of the distal venous end is larger than an outer diameter of the proximal venous end (Fig. 3), wherein the outer diameter of the proximal venous end is smaller than the inner diameter of the proximal arterial end (Fig. 3), and further wherein the inner diameter of the proximal arterial end is sized to directly receive the proximal venous end in an interference fit without the need for a graft material therebetween (Fig. 3); wherein said venous connector includes an anchoring device (barb(s) 83 at the first/distal arterial end of the, Fig. 3B and Col. 10, lines 26-48) that extends radially outwardly at an acute angle from a longitudinal axis of a tubular main body at the distal venous end (Fig. 3B); wherein said anchoring device is fully capable to lie adjacent a venous vessel wall (said anchoring device is fully capable to lie adjacent a venous vessel wall); wherein said anchoring device is fully capable to penetrate a venous vessel wall to seat said device in a venous or arterial passageway (said anchoring device is fully capable to penetrate a venous vessel wall to seat said device in a venous or arterial passageway, Fig. 3B); wherein said venous connector and said arterial connector are coated with a fluid impermeable material (polyester such as Dacron and/or combination of polyester with adhesives, such as silicone elastomer, Col. 14, line 56-Col. 15, line 2 and Col 17, lines 34-41) ; wherein said venous connector and said arterial connector is formed from a shape memory material (Col. 19, lines 38-46); wherein said fluid impermeable material is woven (such was woven Dacron, Col. 14, line 56-Col. 15, line 2 and Col 17, lines 34-41); wherein said fluid impermeable material is a polymeric material (such as Dacron and/or silicone Col. 14, line 56-Col. 15, line 2 and Col 17, lines 34-41); wherein said coating covers the entirety of said venous connector and said arterial connector (Figs. 1, 3, and 3B); wherein said coating covers the proximal end, a mid-portion and the distal end of said venous connector such that the anchoring device at the distal venous end remains uncoated (Figs. 1 and 3B and Col. 10, lines 26-35); wherein the venous connector and the arterial connector have a column pitch (the length of each repeating diamond segment of the frame, Fig. 1) that is substantially equivalent along the length of a body of the venous and arterial connector (Fig. 1 or 3B); wherein said arterial connector includes an anchoring device (barb(s) 83 at the first/distal arterial end of the, Fig. 3B and Col. 10, lines 26-48) that extends radially outwardly at an acute angle from a longitudinal axis of a tubular main body at the distal arterial end (Fig. 3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (US Pub. No.: 6,110,198) as applied to claim 5 above, and further in view of Donadio et al. (US Pub. No.: 2015/0134051).
Regarding claims 9 and 10, Forgarty disclose substantially all the limitations of the claims as taught above but fails to disclose that the fluid impermeable material is deposited onto said device by electrospinning or by extrusion.
Donadio teaches, in the same field of endeavor (vascular device), a vascular device comprising a fluid impermeable material covering a frame (Para. [0046] and Fig. 3B); wherein the fluid impermeable material is deposited onto the device by electrospinning or extrusion as a known alternative to have the fluid impermeable material woven and coated onto the frame of the device (see claims 11 and 13-15 of Donadio).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the fluid impermeable material to be coated to the connectors by depositing the fluid impermeable material onto the device by electrospinning or extrusion as taught by Donadio since Donadio teaches that electrospinning or extrusion is recognized as a useful technique for forming the fluid impermeable material on a frame of a vascular device.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty et al. (US Pub. No.: 6,110,198).
Regarding claim 14, Fogarty discloses all the limitations of claim 1 as taught above and further discloses that the diameter of the device ranges from about 4 mm to 45mm with similar outer and inner diameters (Col. 9, lines 25-29 and Figs. 1, 8C, and 14B).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Fogarty to include an outer diameter of the distal end of the arterial connector to be from 3-5mm, since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 15, Fogarty discloses all the limitations of claim 1 as taught above and further discloses that the diameter of the device ranges from about 4 mm to 45mm with similar outer and inner diameters (Col. 9, lines 25-29 and Figs. 1, 8C, and 14B).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Fogarty to include an inner diameter of the proximal end of the arterial connector to be about 7mm, since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 16, Fogarty discloses all the limitations of claim 1 as taught above and further discloses that the length of the device is in the range of 2 cm to 50 cm (Col. 9, lines 25-29).   Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the length of the arterial connector and the venous connector of Fogarty to be from 4 cm to 8 cm, since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 17, Fogarty discloses all the limitations of claim 1 as taught above and further discloses that the diameter of the device ranges from about 4 mm to 45mm with similar outer and inner diameters (Col. 9, lines 25-29 and Figs. 1, 8C, and 14B).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Fogarty to include outer diameter of the distal end of the venous connector to be from 5 to 7 mm, since it has been held that where general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
In response to the argument(s) on page 5 of the remarks, applicant did not address the 35 U.S.C. 112(b) issue on the limitation “an arterial connector having a distal arterial end co-axially implantable into an arterial passageway and a proximal arterial end, wherein an outer diameter of said distal arterial end is larger than an outer diameter of said proximal arterial end” recited in claim 1.  The specification and the drawing describe that the outer diameter of said proximal arterial end (32, Fig. 1B) is larger than an outer diameter of said distal arterial end (30, see Figs. 1A-2 and the specification) instead of “an outer diameter of said distal arterial end is larger than an outer diameter of said proximal arterial end.”  Therefore, the 35 U.S.C. 112(b) rejection has been maintained.   For the purposed of examination (art rejection above), the examiner interprets the limitation “an outer diameter of said distal arterial end is larger than an outer diameter of said proximal arterial end” to be “an outer diameter of said proximal arterial end is larger than an outer diameter of said distal arterial end.”  Other rejections made under 35 U.S.C. 112(b) have been withdrawn in light of the amendment.
In response to the argument(s) on page 6 of the remarks, the limitations “co-axially implantable into an arterial passageway” and “co-axially implantable into a venous passageway” are the recitations of intended use or functional limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.    Fogarty discloses a device (combination of 66 and 64 shown in Fig. 3 with frame and barbs as shown in Figs. 1 and 3B; the device is fully capable to serve as an anastomotic connector; module 62 is considered as another device or an extension to the device) solely comprising: an arterial connector (module 64, Fig. 3, module 64 is fully capable to service as an arterial connector by placing the distal end inside an artery since it is flexible/bendable) having a distal arterial end (the end of 64 near 74, Fig. 3) co-axially implantable into an arterial passageway (the distal arterial end is fully capable to be co-axially implanted into implantable into an arterial passageway because the modules are flexible/bendable; also see Fig. 14B) and a proximal arterial end (the end of 64 near 76, Fig. 3), and a venous connector (module 66, Fig. 3; module 66 is fully capable to serve as a venue connector by placing the distal/large end in a vein) having a distal venous end (70, Fig. 3) co-axially implantable into a venous passageway (the end 70 is fully capable to co-axially implanted into a venous passageway because the device is flexible/bendable) and a proximal venous end (the end of 66 near 76, Fig. 3).    Fogarty’s device is fully capable to be implanted to connect two distinct lumens or vessels with the end of 64 near 74 co-axially implanted into implantable into an arterial passageway and the end 70 co-axially implanted into a venous passageway because the device is flexible/bendable (Figs. 3, 5C, and 14B and Col. 4, lines 22-49 and Col. 9, lines 56-65).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771